DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 24 and 26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zahid (US 4317472).
Zahid discloses a bladder and attachment member assembly, a bladder surge suppressor and the method of making by rotatably fixing the position of a bladder valve stem relative to a container of claim 19.
Zahid discloses bladder 18 made of Neoprene disposed within a container (pressure vessel 11) and comprising a valve stem 17 directly connected thereto that extends outwardly from the bladder and through an opening in the container;  a first attachment member (FAM) [rigid metallic member 28] disposed within the container and having an opening (FAMO), wherein a first section of the valve stem is 
wherein the valve stem includes a surface feature (threads) configured to engage and register with a surface feature (threads of locknut 51) in the SAMO to thereby fix rotational movement of the valve stem relative to the SAM (as threaded connection of valve stem to lock nut 51 achieves a tight and secure connection fixing the rotational movement).
Re claim 24, the SAM includes locknut 51, retaining plate 38 and washer 52, such that the bottom surface of the SAM (bottom surface of retaining plate 38) contacts a top surface of the FAM (member 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 19, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of O’Cheskey (US 3774802).
Zahid discloses a bladder 18 and attachment member assembly comprising: an elastomeric gas-filled bladder 18 disposed within a container 11 and comprising a valve stem 17 connected thereto that extends outwardly from the bladder and through an opening in the container; a first attachment member (FAM) (28) disposed within the container and having an opening (FAMO), wherein a first section of the valve stem is disposed through the first attachment member opening; a second 
The valve stem has threads (which is a surface feature configured to engage and register a FAMO or SAMO surface feature to fix rotational movement), the FAMO and SAMO do not have a surface feature such as threads.  O’Cheskey teaches a bolt 22 which is connected to a pressure vessel with an outer attachment member 16 which is equivalent to the SAM and a locknut 30 which are both internally threaded.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add threads to the SAMO to allow further securement or to allow for better securement of the SAMO to the valve stem.
	Re claims 2, 4 and 21, the SAM is washer 52 and is in the form of an integral one-piece construction, while the FAM includes member 28 and plate 38.
Re claim 8, anti-extrusion ring is collar 35.
	Re claim 9, the SAM includes washer 52 and plate 38, the plate 38 is a portion of the SAM that is disposed in the container opening.

s 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of O’Cheskey as applied to claims 1 and 19 above, and further in view of Floyd (US 4355662).
The combination fails to disclose that the surface feature of the valve stem comprises a flat section or a flat surface.  Floyd teaches an eccentric 37 with a flat section or flat surface on the fitting 18 (which is equivalent to an attachment member) as shown in Fig. 4 and a corresponding recess 40 with a corresponding flat section or flat surface on the valve stem 16 as shown in Fig. 3.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the surface feature of the valve stem to be a recess with flat section or flat surface on the valve stem instead of the threads to prevent rotational motion even without having to thread the attachment member to the valve stem and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the corresponding surface features of the SAMO to be an eccentric with a flat section or flat surface instead of threads to prevent rotational motion even without having to thread the attachment member to the valve stem.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of Floyd.
Zahid fails to disclose that the surface feature of the valve stem comprises a flat surface.  Floyd teaches an eccentric 37 with a flat section or flat surface on the fitting 18 (which is equivalent to an attachment member) as shown in Fig. 4 and a corresponding recess 40 with a corresponding flat section or flat surface on the valve stem 16 as shown in Fig. 3.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the surface feature of the valve stem to be a recess with flat section or flat surface on the valve stem instead of the threads to prevent rotational motion even without having to thread the attachment member to the valve stem and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the corresponding surface features of the SAMO to be an eccentric with a flat section or flat .

Allowable Subject Matter
Claim 12 is allowed.
Claims 5-7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed February 8, 2021, with respect to the rejection(s) of claim(s) are persuasive.  Therefore, the rejection has been withdrawn.  New grounds of rejection have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733